Citation Nr: 0918172	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  02-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 
and from September 1989 to September 1992.  He served on 
active duty for training from April 1988 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico that denied entitlement to 
service connection for a depressive disorder.

In his substantive appeal, the Veteran requested a Travel 
Board hearing.  However, in a statement submitted in 
September 2003, he cancelled his hearing request.  
Regulations provide that a veteran may withdraw a hearing 
request at any time before the date of the hearing.  38 
C.F.R. § 20.704(e) (2008).

In April 2004, the Board remanded the case to the RO for 
additional notice and development.

On December 19, 2005, the Board issued a decision which 
denied service connection for a depressive disorder.  The 
Veteran thereafter appealed the December 2005 Board decision 
to the United States Court of Appeals for Veterans Claims.  
In January 2007, a Joint Motion requested that the Court 
vacate the portion of the Board's December 19, 2005, decision 
which determined that the Veteran was not entitled to service 
connection for a depressive disorder.  By an Order dated in 
January 2007, the Court granted the Joint Motion and the case 
was returned to the Board.

The Board issued a decision on August 24, 2007, which denied 
service connection for a depressive disorder.  The Veteran 
thereafter appealed the August 2007 Board decision to the 
Court.  In September 2008, a Joint Motion requested that the 
Court vacate and remand the Board's August 24, 2007, decision 
which determined that the Veteran was not entitled to service 
connection for a depressive disorder.  By an Order dated in 
October 2008, the Court granted the Joint Motion, and the 
case was thereafter returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran seeks entitlement to service connection for a 
depressive disorder.  He contends that he has suffered 
depression since service.  Prior to appellate review, further 
development is needed.  

A Joint Motion in September 2008 requested that the Court 
vacate and remand the Board's August 24, 2007, decision which 
determined that the Veteran was not entitled to service 
connection for a depressive disorder.  The September 2008 
Joint Motion noted that vacatur and remand was warranted 
because the Board did not provide an adequate statement of 
its reasons and bases for its decision as required by 
38 U.S.C.A. § 7104 (d)(1).  The motion stated that the Board 
should have provided a more detailed statement of reasons and 
bases as to whether an etiology opinion resolving the issue 
was required.  

The Veteran, through his attorney, contends that the evidence 
unequivocally leads to the conclusion that a medical nexus 
examination or opinion is necessary under the "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran further contends, through his attorney, 
that there is no competent medical evidence on the issue 
whether his current disability was as likely as not caused by 
service.  

The Veteran previously contended that he had a private 
medical diagnosis by Pablo O. Perez Torrado, M.D., dated on 
April 9, 1992, of late onset dysthymic disorder which would 
have been while he was in service.  However, evidence of 
record shows in March 2001, with regard to his claim filed 
with Social Security Administration, the Veteran was referred 
by the Director of the Disability Determination Program of 
the Family Department to undergo a psychiatric evaluation by 
Dr. Pablo O. Perez Torrado, a member of the American Board of 
Disability Analysts.  The appointment was set for April 9, 
2001, which is several years post-service, and according to 
Dr. Perez-Torrado's report, April 9, 2001, was the date of 
evaluation and the date the report was filed.  Thus, the 
Board finds that there is no April 9, 1992, report by Dr. 
Perez-Torrado of record.  The report in question is actually 
dated April 9, 2001, despite one translation that erroneously 
shows a date of April 9, 1992.  The psychiatric evaluation 
noted the Veteran's psychiatric history dated back to 1989.  
He had been treated at VA in New York and at the time of the 
evaluation was not receiving psychiatric treatment.  After 
evaluation, the diagnosis was dysthymic disorder, late onset.  

The Veteran also refers to a November 2003 report from a 
private medical doctor, Dr. C. P. Maldonado, which contains a 
statement (translated from the original in Spanish) that 
"[t]hrough the medical clinical history of the [Veteran] and 
the psychiatric history identified in the two interviews 
performed by me, I understand that [the Veteran] has been 
severely and permanently affected by his military service."  
The Veteran claims this evidence indicates that the symptoms 
manifested in service may be related to his current 
depressive disorder.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
report of examination must indicate 
that the claims file was reviewed.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the Veteran's current 
depressive disorder, or any other 
currently diagnosed psychiatric 
disorder, had (a) its onset during 
service; (b) is related to his service, 
or (c) is related to an incident in 
service.  The opinion should include a 
discussion of the private medical 
evidence of the April 9, 2001, 
evaluation report by Dr. Perez-Torrado 
and the November 2003 evaluation report 
by Dr. Maldonado.  The rationale for 
all opinions must be provided. 

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

